Exhibit 10.25

 

 

 

JOINDER

ASSUMPTION OF BENEFICIARIES’ REPRESENTATIVE

OBLIGATIONS UNDER AmendED AND RESTATED Officers’ Indemnification Trust Agreement

 

RECITALS

 

A.Microsoft Corporation (the “Company”) is a party to that certain Amended and
Restated Officers’ Indemnification Trust Agreement dated as of June 30, 2016
(the “Officers’ Trust Agreement”), by and between Microsoft, as Grantor, and The
Bank of New York Mellon Trust Company, N.A., as Trustee, and as an additional
party, Charles H. Noski, as the Beneficiaries’ Representative pertaining to
certain officer indemnification obligations of the Company.

B.Charles H. Noski retired from the Company’s Board of Directors effective
December 4, 2019 and has also resigned as the Beneficiaries Representative
effective with his retirement.

C.Hugh F. Johnston has agreed to serve as the successor Beneficiaries’
Representative under the Officers’ Trust Agreement.

D.The Company’s Board of Directors has appointed Hugh F. Johnston as the
successor Beneficiaries Representative under the Officers’ Trust Agreement
effective December 4, 2019.

 

AGREEMENT

 

NOW, THEREFORE, Hugh F. Johnston, as successor Beneficiaries Representative
under the Officers’ Trust Agreement, agrees to assume and become bound by all of
the duties and responsibilities of a Beneficiaries’ Representative under the
Officer’s Trust Agreement.

 

 

[remainder of page intentionally left blank]




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Additional Party has executed this Joinder as of the 4th
day of December, 2019.

 

 

ADDITIONAL PARTY

(“Beneficiaries’ Representative”)

 

 

/s/ Hugh F. Johnston

HUGH F. JOHNSTON

 

Acknowledged and Accepted:

 

 

MICROSOFT CORPORATION

(“Grantor”)

 

 

/s/ Keith R. Dolliver

Name:  Keith R. Dolliver

Title:  Assistant Secretary

 

2